Citation Nr: 9921611	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-38 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran had a period of active duty for training from July 8 
to December 21, 1963, and a period of active duty from July 7 to 
October 14, 1964.  He also served on active duty from December 
1975 until October 1989.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in June 1997, the Board granted a 20 percent 
evaluation for residuals of a left knee injury, granted service 
connection for tinnitus, denied a compensable evaluation for 
bilateral hearing loss, and denied service connection for 
arthritis of the lumbar spine, arthritis of the right knee, and 
for peptic ulcer disease.  The Board remanded the issue of 
entitlement to service connection for an anxiety disorder to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, for further development.  Following the 
requested development, the RO continued its previous denial of 
the claimed benefit.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  No competent evidence has been submitted to show that the 
veteran acquired a chronic anxiety disorder during any of his 
periods of active duty or active duty for training.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded claim 
for service connection for an anxiety disorder.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. §§ 1110, 1131, the threshold question in 
this case is whether the veteran has submitted evidence of a 
well-grounded claim.  

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  Murphy v 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more than an 
allegation; the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that the 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A well-grounded service connection claim generally 
requires medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an inservice injury or disease and a current 
disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (table).  If a claim is not well 
grounded, the appeal must fail with respect to it, and there is 
no duty to assist the claimant further in the development of 
facts pertinent to the claim.  Murphy v. Derwinski, 1 Vet. App. 
at 81.

Service connection for aggravation of a disability includes only 
the degree by which the disability increased in severity during 
service.  Hensley v. Brown, 5 Vet.App. 155 (1993).  Temporary or 
intermittent flare-ups during service of a preexisting injury or 
disease are not sufficient to be considered 'aggravation in 
service' unless the underlying condition, as contrasted to the 
symptoms, is worsened. Hunt v. Derwinski, 1 Vet.App. 292, 297 
(1991).  A condition that worsened during service and then 
improved due to in-service treatment to the point that it was no 
more disabling than it was at induction is analogous to a 
condition that has flared up temporarily.  Section 3.306 provides 
that the "ameliorating" "usual effects" of "medical or 
surgical treatment" "will not be considered service connected 
unless the disease or injury is otherwise aggravated by 
service." If a preexisting disability was more severe after in-
service medical treatment, the increase in the level of 
disability would be service connectable.  The question whether 
there has been an increase in disability during service must be 
answered in the affirmative before the presumption of aggravation 
attaches.
  
The service medical records are completely negative for 
complaints or findings of any psychiatric abnormality, except for 
a service medical record entry in August 1964, when the veteran 
was seen at a service dispensary with a complaint of nervousness.  
He reported that he had been hospitalized twice with a nerve 
condition.  The impression was questionable hyperventilation 
syndrome.  However, his separation examination in September 1964 
was completely negative for complaints or findings of any 
psychiatric disorder.  

The record shows, however, that the veteran was seen at a private 
mental health clinic in April 1964, when he was seen to be shaky 
and weak.  He complained about heavy drinking, restlessness, and 
an inability to make decisions or hold a job.  It was reported 
that he had dropped out of school at the age of 16 and that he 
had never been able to hold a job for longer than a few days.  
The tentative diagnosis at that time was passive-aggressive 
personality, passive and dependent, with many schizoid features, 
with possible schizophrenic reaction, chronic and 
undifferentiated.  The veteran was again seen at the private 
mental health clinic in September 1964, when he complained of 
being shaky, tired, fearful, and unable to work.  He asked the 
mental health clinic to help him to a State hospital immediately.  
Shortly after the mental health clinic arranged for immediate 
hospitalization, the veteran passed out and slept for several 
hours on a couch in the reception room.  Just before he was to be 
transferred to the receiving hospital, he left the clinic in 
better shape with the idea that he would enter the hospital the 
next day.  It was reported that nothing was mentioned at this 
time that he was in the service or that he was absent without 
leave (AWOL).  At the second interview, the diagnosis of 
schizophrenic reaction, chronic undifferentiated, was entered.  
The private treating psychiatrist said in a statement dated and 
received in November 1964 that the veteran had complained that he 
was restless, angry and that he drank heavily to try to overcome 
his severe anxiety.  The psychiatrist stated that schizophrenic 
reaction, chronic undifferentiated, with alcohol addiction, was 
diagnosed, based on the psychiatric interviews conducted the 
previous April and September.  

However, the earliest indication of an anxiety disorder is not 
until February 1992, when the veteran was seen at a VA outpatient 
clinic for problems that included a possible anxiety disorder.  
He was referred to the VA mental health clinic, where a work-up 
that day resulted in an assessment of dysthymia, panic disorder 
and adjustment disorder.  Treatment was with Prozac.  The veteran 
was seen thereafter by VA for psychiatric complaints, with a 
diagnosis of anxiety or panic attacks, but on no occasion was his 
anxiety disorder attributed to service or to any incident of 
service origin.  Indeed, his problems following his final 
separation from service arose from family problems unrelated to 
any period of active duty or active duty for training.  Although 
he testified before a hearing officer at the RO in November 1993 
concerning his psychiatric problems before, during and after 
service, the medical evidence of record does not attribute his 
currently diagnosed anxiety disorder to service.  The veteran 
himself is not competent to do so.  Robinette v. Brown, 8 Vet. 
App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See Chelte v. Brown, 
10 Vet. App. 268, 271-72 (1997) (claim for service connection for 
residuals of left inguinal hernia repair not well grounded where 
there is no competent medical evidence linking any current 
postoperative residuals to a left inguinal herniorrhaphy in 
service nearly 20 years previously to repair an inguinal hernia 
that preexisted service).  

Indeed, a VA psychiatric examination in November 1997 shows that 
the examiner reviewed the claims file, including the service 
medical records, and concluded that the veteran had a nervous 
condition, which included maladjustment as a teenager, that 
existed before he entered on any period of active duty.  It was 
reported that he was AWOL for 10 days in September 1964 when his 
daughter died and he started to drink heavily.  The examiner was 
of the opinion that any psychiatric problem manifested during his 
second tour of active duty was a continuation of the nervous 
condition that he had developed long before he entered service 
and was due to the stress in his environment, the death of his 
daughter, the fact that he had been twice divorced, his family 
problems generally, and his medical and surgical problems, and 
alcohol.  The examiner reported that the veteran had seen a 
psychiatrist in 1990 for follow-up as he continued to become very 
nervous and anxious.  He also reportedly had seen a VA 
psychiatrist from 1991 to 1994 and was on Xanax.  The diagnoses 
on Axis I were anxiety disorder, and history of alcohol 
dependence.  

The Board observes that to the extent the veteran could be said 
to have a personality disorder during any period of active duty, 
service connection is not warranted because a personality 
disorder is not a disability under the law governing entitlement 
to VA compensation benefits.  38 C.F.R. § 3.303(c).  Normally, 
the diagnosis of a psychosis (schizophrenic reaction) during the 
veteran's second period of active duty would be sufficient to 
well ground the current claim for service connection for an 
anxiety disorder, claimed as a nervous condition.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997) (medical finding that a 
disease eligible for presumptive service connection was present 
within presumption period is sole element of a well-grounded 
claim for presumptive service connection).  However, the presence 
of any form of schizophrenia or other psychotic process has not 
been confirmed on recent VA examination, nor has the veteran 
submitted any competent medical evidence of any such current 
diagnosis.  Thus, the diagnosis of schizophrenic reaction in 
September 1964 does not serve to well ground the current claim.  
Winters v. West, 12 Vet. App. 203, 209 (1999).  

Although the veteran has claimed entitlement to service 
connection for an anxiety disorder, the fact is that there is no 
competent medical evidence attributing his currently diagnosed 
anxiety disorder to service or to any incident of service origin.  
Rather, the only medical opinion of record that is based on an 
entire review of the record is to the effect that the veteran's 
anxiety disorder preexisted service and did not progress at an 
abnormally high rate during service.  There thus is no current 
medical evidence showing that the veteran acquired a chronic 
anxiety disorder during service.  Rather, the evidence indicates 
that the veteran was little different following service than he 
was before.  It is pertinent to note that the veteran was 
separated from active duty in October 1989 on the basis of 
organic disability that was primarily orthopedic in nature.  The 
Medical Evaluation Board conducted in February 1989 reflects no 
complaints, findings or history of any chronic psychiatric 
disorder, including an anxiety disorder, panic attacks, or an 
adjustment disorder.  In the absence of competent medical 
evidence demonstrating that the veteran's preexisting psychiatric 
disorder was aggravated during service, the claim is not well 
grounded and must be denied.  See Epps v. Gober, 126 F.3d at 
1468.  


ORDER

Service connection for an anxiety disorder is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

